Case: 13-51046   Document: 00512779030   Page: 1   Date Filed: 09/23/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 13-51046
                            Summary Calendar
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 23, 2014
UNITED STATES OF AMERICA,
                                                                   Lyle W. Cayce
                                                                        Clerk
                                         Plaintiff-Appellee

v.

ISRAEL HERNANDEZ,

                                         Defendant – Appellant
______________________________________
Cons w/ No. 13-51048

UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee
v.

ISRAEL HERNANDEZ, JR., also known as Jose Federico Garcia-Gonzalez,
also known as Israel Hernandez-Garcia Jr.,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 5:13-CR-568-1
                          USDC No. 5:13-CR-572-1
                          USDC No. 5:12-CR-899-2
     Case: 13-51046      Document: 00512779030         Page: 2    Date Filed: 09/23/2014


                                      No. 13-51046
                                    c/w No. 13-51048

Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Israel Hernandez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Hernandez has filed a response. The record is not sufficiently developed to
allow us to make a fair evaluation of Hernandez’s claims of ineffective
assistance of counsel; we therefore decline to consider the claims without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014), petition for cert. filed (June 4, 2014) (No. 13-10484).
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Hernandez’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2